        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 In Re Application of Robert Gordon Kidd            No. 3:20-cv-00800 (KAD)
 for an Order Pursuant to 28 U.S.C. § 1782
 to Take Discovery from John Thomas
 Reynolds and Mark McCall



                                                    September 18, 2020




  MEMORANDUM OF DECISION RE: RESPONDENTS’ OBJECTIONS TO ORDER
       DENYING RESPONDENTS’ MOTION TO QUASH (ECF NO. 35)

Kari A. Dooley, United States District Judge:

       Pending before the Court are the objections of Respondents John Thomas Reynolds

(“Reynolds”) and Mark McCall (“McCall” and, collectively, the “Respondents”) to Magistrate

Judge Farrish’s May 12, 2020 order (the “Ruling,” ECF No. 18) denying Respondents’ motion to

quash the subpoenas duces tecum served on Respondents by Petitioner Robert Gordon Kidd

(“Kidd,” or the “Petitioner”). The subpoenas, served pursuant to 28 U.S.C. § 1782, ordered

Respondents to produce documents and appear for depositions, which Petitioner seeks to use in

connection with an action currently pending before the Scotland Court of Session (the “Scottish

proceeding”). The Scottish proceeding arises out of Kidd’s sale of his minority interest in an

industrial services company to a private equity fund called Lime Rock V Partners, LP (“Lime Rock

V”), referred to herein as the “Transaction.” Kidd alleges that the Transaction was tainted by a

conflict of interest affecting Kidd’s counsel, Paull & Williamsons LLP (“P&W”), which was also

unofficially advising Lime Rock V in connection with the sale. (See Pet’r’s Mem. in Support of

Ex Parte App. ¶¶ 2–4, ECF No. 1-1, hereafter “App.”.) The Court assumes the parties’ familiarity

                                                1
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 2 of 26




with the underlying facts and procedural history of the case, as set forth in its previous

memorandum of decision granting the Respondents’ motion to stay compliance with the subpoenas

pending the Court’s ruling on Respondents’ objections (ECF No. 44) and as articulated in Judge

Farrish’s decision. The Court has considered Respondents’ objections (“Resp’s’ Br.,” ECF No.

35) and supporting materials, Petitioner’s response to the objections (“Pet’r’s Br.,” ECF No. 51)

and supporting materials, and Respondents’ reply brief (“Resp’s’ Reply,” ECF No. 52) and has

reviewed the briefs and materials that were before Judge Farrish in denying the motion to quash.

Oral argument was held on August 19, 2020. (ECF No. 55.) For the reasons that follow,

Respondents’ objections are OVERRULED in part and SUSTAINED in part.

Standard of Review

       Preliminarily, the parties disagree as to the correct standard for reviewing Judge Farrish’s

decision. “Under Federal Rule of Civil Procedure 72, a district judge reviews a ‘pretrial matter

not dispositive of a party’s claim or defense’ under the ‘clearly erroneous or . . . contrary to law’

standard.” Royal Park Investments SA/NV v. U.S. Bank Nat’l Ass’n, 285 F. Supp. 3d 648, 652

(S.D.N.Y. 2018) (quoting Fed. R. Civ. P. 72(a)); see also 28 U.S.C. § 636(b)(1)(A). “A ruling is

‘clearly erroneous’ if the reviewing court is ‘left with the definite and firm conviction that a

mistake has been committed.’” Ungar v. City of New York, 329 F.R.D. 8, 11 (E.D.N.Y. 2018)

(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)). “Similarly, under the ‘contrary to law’

standard of review, a district court may reverse a finding only if it finds that the magistrate failed

to apply or misapplied relevant statutes, case law or rules of procedure.” Garcia v. Benjamin Grp.

Enter. Inc., 800 F. Supp. 2d 399, 403 (E.D.N.Y. 2011) (quotation marks, alterations, and citation

omitted). “Pursuant to this highly deferential standard of review, magistrates are afforded broad

discretion in resolving discovery disputes and reversal is appropriate only if their discretion is



                                                  2
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 3 of 26




abused.” Ungar, 329 F.R.D. at 11 (citations omitted); see also Khaldei v. Kaspiev, 961 F. Supp.

2d 572, 575 (S.D.N.Y. 2013) (“This is a highly deferential standard, and the objector thus carries

a heavy burden”).

         “However, a pretrial matter that is ‘dispositive of a claim or defense’ is reviewed de novo.”

Royal Park Investments, 285 F. Supp. 3d at 652 (quoting Fed. R. Civ. P. 72(b)). “A ruling is

‘dispositive’ if it resolves substantive claims for relief rather than mere issues in the litigation.” In

re Hulley Enterprises Ltd., 400 F. Supp. 3d 62, 71 (S.D.N.Y. 2019) (quotation marks and citation

omitted). “Discovery orders generally are non-dispositive.” On-Line Techs., Inc. v. Perkin-Elmer

Corp., 428 F. Supp. 2d 76, 80 (D. Conn. 2006). While the Second Circuit has not addressed

whether a Magistrate Judge’s ruling on a Section 1782 application is dispositive within the

meaning of Rule 72, “[m]ost lower courts[] . . . have found that such rulings are not dispositive

and are therefore subject to review only for clear error.” 1 In re Hulley, 400 F. Supp. 3d at 71

(citing cases). This is because the grant of a Section 1782 petition “is ancillary by nature, and a

ruling on such a motion is procedural and fails to address any substantive issues”; nor does it

“dispose of the underlying claims or defenses pending in the foreign or international tribunal.” Id.

(quotation marks and citation omitted); see also In re Vale S.A., No. 20-MC-199 (JGK) (OTW),

2020 WL 4048669, at *3 n.3 (S.D.N.Y. July 20, 2020) (“A motion seeking discovery

under § 1782 is a non-dispositive motion under Federal Rule of Civil Procedure 72(b)”); In re Iraq

Telecom Ltd., No. 18-MISC-458 (LGS) (OTW), 2020 WL 1047036, at *1 (S.D.N.Y. Mar. 4, 2020)

(“A deferential standard of review applies because the matter is nondispositive”); In re Application

of Shervin Pishevar for an Order to take Discovery for use in Foreign Proceedings Pursuant to



1
 The Second Circuit has, however, recognized that a Magistrate Judge’s decision as to whether to grant reciprocal
discovery in connection with a Section 1782 application is nondispositive and as such, is subject to clear error review
by the district court. See Sampedro v. Silver Point Capital, L.P., 958 F.3d 140, 142 n.1 (2d Cir. 2020).

                                                          3
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 4 of 26




28 U.S.C. § 1782, No. 119-MC-00503 (JGK) (SDA), 2020 WL 769445, at *6 (S.D.N.Y. Feb. 18,

2020), adhered to on reconsideration sub nom. In re Pishevar, 2020 WL 1862586 (S.D.N.Y. Apr.

14, 2020) (“Since the Court’s decision on a Section 1782 application is non-dispositive, it may be

decided by a magistrate judge by opinion and order, rather than a report and recommendation to

the district court”). As indicated at oral argument, the Court finds this line of cases persuasive and

accordingly reviews Judge Farrish’s ruling under the clearly erroneous standard. 2

Discussion

         Section 1782 provides in relevant part:

         The district court of the district in which a person resides or is found may order him to give
         his testimony or statement or to produce a document or other thing for use in a proceeding
         in a foreign or international tribunal, including criminal investigations conducted before
         formal accusation. The order may be made . . . upon the application of any interested person
         and may direct that the testimony or statement be given, or the document or other thing be
         produced, before a person appointed by the court. . . . To the extent that the order does not
         prescribe otherwise, the testimony or statement shall be taken, and the document or other
         thing produced, in accordance with the Federal Rules of Civil Procedure.

28 U.S.C. § 1782(a). To obtain discovery pursuant to the statute, three requirements must therefore

be met: “(1) the person from whom discovery is sought resides (or is found) in the district of the

district court to which the application is made, (2) the discovery is for use in a foreign proceeding

before a foreign or international tribunal, and (3) the application is made by a foreign or


2
  In urging the Court to apply de novo review, Respondents point out that an order granting discovery pursuant to
Section 1782 constitutes a final adjudication of a petition and is accordingly an appealable order. See, e.g., Chevron
Corp. v. Berlinger, 629 F.3d 297, 306 (2d Cir. 2011). They thus argue that it would be “incoherent” to treat a Section
1782 petition as non-dispositive for purposes of Fed. R. Civ. P. 72 and 28 U.S.C. § 636(b), yet “dispositive enough to
be immediately reviewable under the collateral order doctrine.” (Resp’s.’ Br. at 13 (quoting Kiobel v. Millson, 592
F.3d 78, 107 (2d Cir. 2010) (Jacobs, J., concurring)).) However, “whether an order is ‘final’ or ‘immediately
appealable’ under 28 U.S.C. § 1291 is not the same as whether an order is dispositive for purposes of a magistrate
judge’s authority under 28 U.S.C. § 636 or Federal Rule of Civil Procedure 72.” In re Hulley, 400 F. Supp. 3d at 72.
A ruling on a Section 1782 petition is by its nature procedural and does not “address any substantive issues” in the
litigation. See id. at 71 (quotation marks and citation omitted). Nor is the Court persuaded to apply a different rule
by virtue of decisions that have found rulings on enforcement of administrative subpoenas to constitute dispositive
decisions—a position that appears to likewise elevate form over substance by emphasizing the finality of such orders.
Cf. Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (“[B]ecause a
proceeding to enforce an administrative subpoena is over regardless of which way the court rules, a motion to enforce
an administrative subpoena is a dispositive motion.”) (quotation marks and citation omitted).

                                                          4
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 5 of 26




international tribunal or any interested person.” Sampedro, 958 F.3d at 143 (quoting Mees v.

Buiter, 793 F.3d 291, 297 (2d Cir. 2015)).

       Respondents do not object to Judge Farrish’s conclusion that Petitioner has satisfied these

statutory requirements. Instead, they dispute his determinations with respect to each of the

discretionary “Intel” factors, which ask:

       (1) whether “the person from whom discovery is sought is a participant in the foreign
       proceeding,” in which event “the need for § 1782(a) aid generally is not as apparent as it
       ordinarily is when evidence is sought from a nonparticipant in the matter arising abroad”;

       (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,
       and the receptivity of the foreign government or the court or agency abroad to U.S. federal-
       court judicial assistance”;

       (3) “whether the § 1782(a) request conceals an attempt to circumvent foreign proof-
       gathering restrictions or other policies of a foreign country or the United States”; and

       (4) whether the request is “unduly intrusive or burdensome.”

Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018), cert.

denied sub nom. Kiobel ex rel. Samkalden v. Cravath, Swaine & Moore LLP, 139 S. Ct. 852 (2019)

(quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264–65 (2004)).

       The Second Circuit has cautioned that ‘“[t]he Intel factors are not to be applied

mechanically,’ and ‘a district court should also take into account any other pertinent issues arising

from the facts of the particular dispute.’” In re del Valle Ruiz, 939 F.3d 520, 533 (2d Cir. 2019)

(quoting Kiobel, 895 F.3d at 245) (brackets omitted). These factors are “to be considered in light

of the ‘twin aims’ of Section 1782: ‘providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts.’” Kiobel, 895 F.3d at 244 (quoting In re

Application for an Order Permitting Metallgesellschaft AG to take Discovery, 121 F.3d 77, 79 (2d




                                                 5
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 6 of 26




Cir. 1997)). The Court addresses Judge Farrish’s ruling with respect to each of the Intel factors in

turn.

        Whether Respondents Are Participants in the Scottish Proceeding

        As noted above the first Intel factor asks whether “the person from whom discovery is

sought is a participant in the foreign proceeding,” as “the need for § 1782(a) aid generally is not

as apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter arising

abroad.” 542 U.S. at 264. This is because “[a] foreign tribunal has jurisdiction over those

appearing before it, and can itself order them to produce evidence.” Id. However, the Second

Circuit has recognized that “when the real party from whom documents are sought . . . is involved

in foreign proceedings, the first Intel factor counsels against granting a Section 1782 petition

seeking documents from U.S. counsel for the foreign company.” Kiobel, 895 F.3d at 245; see also

Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 85 (2d Cir. 2004) (“Although

technically the respondent in the district court was Cravath, for all intents and purposes petitioners

are seeking discovery from DT, their opponent in the German litigation. . . . because DT is a

participant in the German litigation subject to German court jurisdiction, petitioner’s need for §

1782 help ‘is not as apparent as it ordinarily is when evidence is sought from a nonparticipant in

the matter arising abroad.’”) (quoting Intel, 542 U.S. at 264); In re Mare Shipping Inc., No. 13-

MC-238, 2013 WL 5761104, at *4–*5 (S.D.N.Y. Oct. 23, 2013), aff’d sub nom. Mare Shipping

Inc. v. Squire Sanders (US) LLP, 574 F. App’x 6 (2d Cir. 2014) (applying same principle).

        Here, Respondents are not named as defendants in the Scottish proceeding (referred to as

“defenders” therein). Reynolds and McCall are managing directors and limited partners of a

defender entity called Lime Rock Management LP (“LRM LP”) and other entities related to

defender Lime Rock V, which are referred to collectively as “Lime Rock,” and both work out of



                                                  6
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 7 of 26




Lime Rock’s Westport, Connecticut offices. (App. ¶¶ 10, 47; see also Reynolds Decl. ¶¶ 2–3,

ECF No. 9-4; McCall Decl. ¶¶ 2–3, ECF No. 9-5.) Petitioner seeks discovery from Respondents

by virtue of their role as “officers, directors, or indirect controlling parties” for the defender entities

that control Lime Rock V and advised it in connection with the Transaction. 3 (App. ¶ 49.)

Respondents have otherwise “not appeared before the Scottish court and have not consented to the

Scottish court’s jurisdiction.” (Apr. 10, 2020 Kerr Decl. ¶ 14, ECF No. 11-18.)

        In his ruling with respect to the first Intel factor, Judge Farrish observed that the fact that

Respondents are not parties to the Scottish proceeding generally supports the need for Section

1782 discovery, as affirmed by the Second Circuit case law applying Intel. (See Ruling at 8–9.)

He simultaneously recognized the validity of Respondents’ argument “that the first Intel factor can

weigh against petitioners who nominally seek discovery from non-participants but who, ‘for all

intents and purposes,’ are actually seeking discovery from participants.” (Ruling at 9–10 (citing

Schmitz, 376 F.3d at 81–82, 85, and Kiobel, 895 F.3d at 245).) Judge Farrish nonetheless held that

“[t]o defeat Kidd’s application on the ground that the evidence he seeks is coextensive with what

he can get from the Lime Rock entities in Scotland . . . the respondents would have to show that

he can get this evidence through Scottish processes. They have not done so.” (Ruling at 10.) In

so ruling Judge Farrish cited In re Microsoft Corp., 428 F. Supp. 2d 188, 194 (S.D.N.Y. 2006),

abrogated on other grounds by In re del Valle Ruiz, 939 F.3d 520, a case in which the District


3
  More specifically, “Defender LRM LP is a Delaware-registered limited partnership that serves as investment
manager and provider of advisory services to Lime Rock V.” (App. ¶ 13.) “Defender Lime Rock Management LLP
(‘LRM LLP’) . . . additionally advised Lime Rock V in connection with the Transaction and negotiated on behalf of
Lime Rock.” (Id. ¶ 14.) In addition to serving as a co-founder, managing director, and limited partner of defender
LRM LP, Petitioner alleges that McCall also maintains indirect control of defender LRM LLP through two entities
named LRM UK One Limited and LRM UK Two Limited, thus heightening the need for discovery from him. (Id. ¶¶
47–48.) Petitioner further seeks discovery from Respondents in connection with their role with two other entities,
Lime Rock Partners GP V, LP (“LRP GP V LP”) and LRP GP V, Inc., which, while not named as defenders in the
Scottish proceeding, are alleged to control Lime Rock V by virtue of the fact that Lime Rock V can only act through
LRP GP V LP as its general partner, while LRP GP V LP can in turn only act through its general partner, LRP GP V,
Inc. (Id. ¶ 43; Hume Decl. ¶¶ 4–5, ECF No. 1-3.)

                                                        7
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 8 of 26




Court held that while the respondents from whom Microsoft sought discovery were “not

‘participants,’ per se, in the underlying antitrust proceeding” before the European Commission,

the first Intel factor nonetheless favored respondents because “all of the documents sought by

Microsoft are within the Commission’s reach.” The District Court therefore deemed Section 1782

discovery improper, observing that “[t]he relevant inquiry is whether the evidence is available to

the foreign tribunal.” Id.

       Relying on the Schmitz and Kiobel cases, Respondents assert that it was clearly erroneous

for Judge Farrish to find that the first Intel factor weighed in favor of discovery because “for all

intents and purposes” Petitioner seeks evidence from the Scottish defenders. (Resp’s’ Br. at 20

(quoting Schmitz, 376 F.3d at 85).) Petitioner responds that the cases Respondents cite are

inapposite because they involved efforts by foreign litigants to obtain discovery from law firms in

the United States; they thus embody a policy of ensuring that documents that are otherwise

undiscoverable from participants in a foreign proceeding not be rendered discoverable simply

because they come into the possession of the participants’ U.S. counsel. (See Pet’r’s Br. at 15–

17.) Petitioner further argues that this policy has no application here, where Reynolds and McCall

maintain their own legal identities and interests pertinent to the foreign litigation and where their

relationship to the sought-after documents and testimony is more than merely custodial. Lastly,

Petitioner represents that some of the information Kidd seeks from Respondents stems from their

involvement with certain Lime Rock entities that are not defenders in the Scottish proceeding,

such as LRP GP V and LRP GP V, Inc., both of which are alleged to have effectively acted as

Lime Rock V’s decisionmakers in connection with the Transaction. (See id. at 13; see also Pet’r’s

Opp. to Mot. to Quash at 20–21, ECF No. 11.) Petitioner thus argues that Judge Farrish did not




                                                 8
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 9 of 26




err in declining to extend the principle articulated in Schmitz and its progeny to the circumstances

presented here.

       In urging this Court to apply the principle espoused in Schmitz to not only attorneys, but

also officers, employees, and directors of participants in foreign litigation, Respondents cite cases

from outside of the Second Circuit. See In re Schlich, No. CV 16-91278-FDS, 2016 WL 7209565,

at *4–*5 (D. Mass. Dec. 9, 2016), aff’d, 893 F.3d 40 (1st Cir. 2018) (concluding that first Intel

factor weighed against granting discovery where the respondent company was a named party to

the foreign proceeding and the information sought from the respondent employees of that company

was within the jurisdiction of the foreign tribunal, even though the employees were not themselves

participants in the foreign proceeding); In re Peruvian Sporting Goods S.A.C., No. CV 18-MC-

91220, 2018 WL 7047645, at *6 (D. Mass. Dec. 7, 2018) (same); In re Application Pursuant to 28

U.S.C. Sec. 1782, No. 1:14-MC-44, 2014 WL 4181618, at *4 (S.D. Ohio Aug. 21, 2014)

(concluding that respondents “will necessarily be ‘participants’ in the Polish Proceeding” within

the meaning of the first Intel factor by virtue of their role as shareholders and managing board

members of the entities that were named as defendants in Poland).

       The Court is aware of no Second Circuit precedent extending this principle to the type of

circumstances presented here, however, and can therefore glean no clear error in Judge Farrish’s

failure to do so. See, e.g., Garcia, 800 F. Supp. 2d at 403 (“[U]nder the ‘contrary to law’ standard

of review, a district court may reverse a finding only if it finds that the magistrate failed to apply

or misapplied relevant statutes, case law or rules of procedure.”) (quotation marks, citation, and

alterations omitted). Further, the cases involving subpoenas directed to U.S.-based law firms with

respect to their foreign clients are not so analogous as to be clearly applicable. Reynolds and

McCall are alleged to have played a direct role in the Transaction underlying the Scottish



                                                  9
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 10 of 26




proceedings, and their connection to the defenders in the Scottish proceedings is therefore not akin

to an attorney-client relationship.

        Even if the Court were to view Petitioner’s requests through the lens of Schmitz and Kiobel,

moreover, the record before Judge Farrish did not support Respondents’ conclusory assertion that

the “real parties in interest” with respect to this discovery were the Scottish defenders. While

Respondents emphasize certain of Kidd’s document requests that are tailored to obtaining

information concerning Lime Rock V, LRM LP, and LRM LLP, which are all defenders in the

Scottish proceeding (see Doc. Requests Nos. 5–8, Pet’r’s Opp. to Mot. to Quash Exs. A, B, ECF

Nos. 11-1, 11-2), the document requests also seek information regarding other entities McCall and

Reynolds are alleged to control and/or serve, which are not defenders in the foreign action. (See

id. Doc. Requests Nos. 1, 5–6.) It is therefore not apparent that the scope of the document requests

completely or even substantially overlaps with the discovery that would be available through the

Lime Rock defenders in Scotland, as Respondents contend.

        The Court does note that by imposing on Respondents the burden “to show that [Kidd] can

get this evidence through Scottish processes,” in order to warrant a finding that the first Intel factor

militated against granting the requested discovery (Ruling at 10), Judge Farrish may have injected

what Respondents describe as an unnecessary “reverse foreign-discoverability test” into this step

of the inquiry. (Resp’s’ Br. at 20.) Judge Farrish’s cognizance of the “long and uncertain fight

ahead of [Kidd] in Scotland” due to the apparent limitations on discovery imposed by Scottish

procedure (Ruling at 10–11) seems to have invited an analysis distinct from the question of

jurisdiction—i.e., whether the evidence sought “is available to the foreign tribunal.” Microsoft,

428 F. Supp. 2d at 194. However, as discussed above, the Court does not find that Judge Farrish’s

ultimate conclusion—that Respondents are not participants in the Scottish proceeding for purposes



                                                  10
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 11 of 26




of the first Intel factor—is clearly erroneous and so any error in articulating the appropriate

standard was harmless. 4

         The Nature of the Scottish Tribunal, Character of the Scottish Proceedings, and
         Receptivity of the Scottish Courts to U.S. Federal Court Judicial Assistance

         With regard to the second Intel factor, the Second Circuit has stated that “a district court’s

inquiry into the discoverability of requested materials should consider only authoritative proof that

a foreign tribunal would reject evidence obtained with the aid of section 1782,” such as “a forum

country’s judicial, executive or legislative declarations that specifically address the use of evidence

gathered under foreign procedures.” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1100 (2d

Cir. 1995) (emphasis added). Accordingly, the Second Circuit does “not believe that an extensive

examination of foreign law regarding the existence and extent of discovery in the forum country

is desirable in order to ascertain the attitudes of foreign nations to outside discovery assistance,”

and district courts are encouraged to avoid engaging in “a battle-by-affidavit of international legal

experts” likely to yield only a “superficial” interpretation of foreign law. Id. at 1099.

         Citing these principles, Judge Farrish found an absence of “authoritative proof” that the

Scottish court would deem the evidence Petitioner seeks irrelevant or that it would decline to

receive it. (Ruling at 12–13.) Specifically, given the potential that Reynolds and McCall would

have knowledge of P&W’s alleged conflict of interest due to their role as Lime Rock V principals



4
  The Court recognizes that some “Courts in this district have held that when a subsidiary is party to a foreign
proceeding and the parent is the discovery target, the first Intel factor weighs against granting the discovery application
because the evidence sought is within the foreign tribunal’s jurisdictional reach.” In re Postalis, No. 18-MC-497
(JGK), 2018 WL 6725406, at *5 (S.D.N.Y. Dec. 20, 2018). Yet another court more recently concluded that “[p]arent
companies who are ‘participants’ to foreign proceedings are considered separate legal entities from their subsidiaries
and affiliates for the purpose of Section 1782 motions,” and thus held that the fact that a respondent-subsidiary likely
possessed the same information as its parent company, which was the actual participant in the foreign litigation, did
not militate against finding the first Intel factor satisfied. In re Top Matrix Holdings Ltd., No. 18 MISC. 465 (ER),
2020 WL 248716, at *5 (S.D.N.Y. Jan. 16, 2020) (citing In re del Valle Ruiz, 939 F.3d at 523). Given the fact-specific
nature of this inquiry, the multiple Lime Rock entities implicated in Petitioner’s discovery requests, and the varying
pronouncements on this issue in the case law, the Court cannot divine a categorical rule that Judge Farrish neglected
to apply in ruling on the first Intel factor.

                                                           11
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 12 of 26




and senior officials of its Cayman Islands parent company, Judge Farrish rejected the notion that

the evidence sought was irrelevant—to the contrary, he found “[t]his information would seem to

go to the very heart of the Scottish case.” (Id. at 13.) Judge Farrish also noted that while

Respondents had “filed a ‘Petition to Interdict this harassing discovery in the Scottish court,’ . . .

the Scottish court decided not to rule on the petition, instead electing to wait until the respondents’

Motion to Quash in this Court was resolved.” (Id.)

        After Judge Farrish issued his ruling, the Scottish court rendered a decision on the Petition

to Interdict and to Interdict Ad Interim (essentially a motion for a preliminary and permanent

injunction, see Resp’s’ Br. at 8; Petition, ECF No. 12-4) prohibiting Kidd from taking Reynold’s

and McCall’s depositions in the United States at this stage of the litigation but holding that the

document requests were not oppressive and thereby denying Respondents’ request to enjoin the

document discovery. (See Decision Note on Petition to Interdict, June 2, 2020 Kerr Decl. Ex. A,

ECF No. 34-1; May 28, 2020 Garioch Decl. Ex. A, ECF No. 35-1.) The parties dispute the

significance of the Scottish tribunal’s ruling on the Petition to Interdict as it bears on the second

Intel factor.

        “While the Court is generally not precluded from considering additional evidence not

submitted by a party to a magistrate judge when reviewing a report and recommendation issued

by such a judge on a dispositive motion pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, there is nothing in Rule 72(a) of the Federal Rules of Civil Procedure which states that

it may do so on a non-dispositive issue, such as that decided here.” Rivera v. Hudson Valley Hosp.

Grp., Inc., No. 17-CV-5636 (KMK), 2019 WL 3955539, at *9 (S.D.N.Y. Aug. 22, 2019)

(quotation marks, citations, and brackets omitted). “Courts in the Second Circuit have interpreted

this silence, in light of the express authorization to consider additional evidence under Rule 72(b),



                                                  12
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 13 of 26




as indicating that a judge cannot entertain new evidence on a non-dispositive Rule 72(a)motion.”

Id. (citing cases); but see Hartford Roman Catholic Diocesan Corp. v. Interstate Fire & Cas. Co.,

No. 3:12-CV-1641 (JBA), 2015 WL 164069, at *7 (D. Conn. Jan. 13, 2015) (noting that “a district

judge should have at least the authority to consider further evidence in reviewing rulings on

nondispositive matters,” but “given that the district court functionally operates as an appellate

tribunal under Rule 72(a), such discretion should rarely be exercised”) (quotation marks and

citation omitted).

        In light of Rule 72(a)’s proscriptions, this Court is reluctant to measure Judge Farrish’s

ruling against evidence that was not before him. Even if the Court were to consider the Scottish

decision, however, it would not warrant a finding that Judge Farrish’s ruling on this question was

clearly erroneous. Indeed, with respect to the document requests, the Scottish court found that

“[w]hile I accept that the terms of the document requests are broad, I am not satisfied that the

documents which are the subject of the US order could not have been recovered in the commercial

action,” i.e., the Scottish proceeding, and further observed that “[e]ven if the allowed recovery is

wider than is likely to have been granted here, that does not in my view make it oppressive,” while

reserving decision on an ultimate legal conclusion for a later stage of the litigation. (Decision Note

¶ 6.) The Scottish court’s failure to enjoin Kidd’s attempted document production without

prejudice to revisiting the issue hardly constitutes authoritative proof that the Scottish tribunal

would reject the evidence sought.

        As to the depositions, the Scottish court did hold that it would be oppressive and therefore

“unconscionable” within the meaning of Scottish procedure 5 to require Reynolds and McCall to

submit to depositions in the United States at this stage, but issued only an interim order barring


5
  Unconscionable was defined by the Scottish court as “including conduct which is oppressive or vexatious or which
interferes with the due process of the domestic court.” (Decision Note ¶ 4.)

                                                       13
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 14 of 26




this form of discovery, noting that “the issue can be reviewed if and when the case is appointed

for proof.” (Id. ¶ 8.) At oral argument, Petitioner characterized this ruling as tantamount to the

issuance of a preliminary injunction. Petitioner also acknowledged that he does not intend to

violate the orders of the Scottish court and thus will only proceed with the depositions of Reynolds

and McCall in the event that the Scottish order is lifted. The decision regarding the depositions,

even if considered, does not alter the analysis with respect to the second Intel factor. Because the

Scottish court deferred to a later stage of the litigation the ultimate determination on the taking of

the depositions, the ruling does not provide “authoritative proof” that the depositions will be

categorically precluded.    Judge Farrish’s decision in this regard was therefore not clearly

erroneous.

       Whether the Request Conceals an Effort to Circumvent Proof-Gathering Restrictions
       in Scotland

       “The third factor asks ‘whether the § 1782(a) request conceals an attempt to circumvent

foreign proof-gathering restrictions or other policies of a foreign country or the United States.’” In

re Hulley Enterprises, 358 F. Supp. 3d 331, 347 (S.D.N.Y. 2019), aff’d sub nom. In re Hulley

Enterprises Ltd., 400 F. Supp. 3d 62 (S.D.N.Y. 2019) (quoting Kiobel, 895 F.3d at 244). ‘“Proof-

gathering restrictions’ are best understood as rules akin to privileges that prohibit the acquisition

or use of certain materials, rather than as rules that fail to facilitate investigation of claims by

empowering parties to require their adversarial and non-party witnesses to provide information.”

Mees, 793 F.3d at 303 n.20 (brackets omitted). The Second Circuit has “held that a district court

may not refuse a request for discovery pursuant to § 1782 because a foreign tribunal has not yet

had the opportunity to consider the discovery request.” Metallgesellschaft, 121 F.3d at 79. “Like

the other Intel factors, this factor should not cause district courts to delve deeply into an analysis




                                                 14
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 15 of 26




of the discovery procedures of foreign countries.” In re Sampedro, No. 3:18-MC-47 (JBA), 2018

WL 5630586, at *4 (D. Conn. Oct. 30, 2018).

       In his decision, Judge Farrish acknowledged Respondents’ position that under the terms of

the “Initial Procedure” set by the Scottish court, in advance of a debate scheduled for June 23,

2020, discovery was limited to issues concerning Kidd’s settlement agreement and the prior

lawsuit with P&W. (Ruling at 15–16.) At the debate the Scottish defenders would argue for

dismissal of the Scottish proceeding. In light of this limitation on discovery, Respondents claimed

that Kidd was using this Section 1782 application to circumvent the limitations set by the Scottish

tribunal. Respondents renew this argument in their objection to Judge Farrish’s ruling. Petitioner,

on the other hand, has maintained throughout these proceedings that the Initial Procedure does not

preclude Petitioner from taking discovery in the way that Respondents contend, as “[t]here is

categorically no agreement between the parties or between the parties and the Scottish court that

Mr. Kidd’s right to seek discovery is restricted in any way.” (Apr. 10, 2020 Kerr Decl. ¶ 16.) On

this issue Judge Farrish was “not persuaded that Kidd [was] attempting to escape the consequences

of a deal made in Scotland.” (Ruling at 16.) First, Judge Farrish noted that Kidd filed his Section

1782 application a week before the Preliminary Hearing establishing the Initial Procedure was

even set. Second, Judge Farrish declined to interpret the Initial Procedure, under which certain

discovery was to be phased or delayed, as a “proof-gathering restriction” within the meaning of

the third Intel factor—noting that “[t]o say otherwise is to argue that Kidd must complete discovery

in Scotland before he can begin it in the U.S.,” which would fly in the face of the Second Circuit’s

rejection of a statutory “quasi-exhaustion” requirement. (Id. (citing Metallgesellschaft, 121 F.3d

at 79).) Third, and relatedly, Judge Farrish was not inclined to require Kidd to seek discovery

through Letters of Request via the Hague Convention of the Taking of Evidence Abroad as



                                                15
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 16 of 26




Respondents urged, citing again the Second Circuit’s disavowal of a foreign exhaustion

prerequisite for obtaining Section 1782 discovery. (Id. at 16–17.)

         Judge Farrish’s determinations on this issue were not clearly erroneous. As the Second

Circuit has noted, “there is a difference between a § 1782(a) request that seeks documents that

cannot be obtained in a foreign proceeding because the foreign jurisdiction does not provide

a mechanism for such discovery, and one that seeks documents that cannot be obtained because

the foreign jurisdiction prohibits the discovery of those documents.” In re Accent Delight Int’l

Ltd., 791 F. App’x 247, 251 (2d Cir. 2019) (summary order). Here, there is no evidence that the

Initial Procedure set by the Scottish court is tantamount to an outright discovery ban; nor does it

invoke “rules akin to privileges that prohibit the acquisition or use of certain materials.” Mees,

793 F.3d at 303 n.20. As to whether this application is premature in light of the Scottish tribunal’s

orders, Judge Farrish correctly noted that Petitioner is not obligated to first exhaust his discovery

efforts abroad. See Application of Malev Hungarian Airlines, 964 F.2d 97, 100 (2d Cir. 1992)

(declining to read a “quasi-exhaustion” requirement into the statute and observing that “requiring

an interested person first to seek discovery from the foreign or international tribunal is at odds with

the twin purposes of 28 U.S.C. § 1782 as articulated in the legislative history”). 6


6
  In advancing their argument regarding the impact of the “Initial Procedure” set by the Scottish tribunal on the third
Intel factor, Respondents correctly observe that “district judges may well find that in appropriate cases a determination
of discoverability under the laws of the foreign jurisdiction is a useful tool in their exercise of discretion under section
1782.” Mees, 793 F.3d at 303 (quotation marks and citation omitted). (Resp’s’ Br. at 27.) However, the Mees quote
is incomplete. The sentence read in its entirety provides: “While we have instructed that ‘district judges may well
find that in appropriate cases a determination of discoverability under the laws of the foreign jurisdiction is a useful
tool in their exercise of discretion under section 1782,’ that observation does not ‘authorize denial of discovery
pursuant to § 1782 solely because such discovery is unavailable in the foreign court, but simply allows consideration
of foreign discoverability (along with many other factors) when it might otherwise be relevant to the §
1782 application.’” Mees, 793 F.3d at 303 (internal citation, brackets, and ellipsis omitted). The Second Circuit
further noted that it wished “to emphasize that the availability of the discovery in the foreign proceeding should not
be afforded undue weight.” Id. (emphasis added); see also Metallgesellschaft, 121 F.3d at 79–80 (concluding that
district court abused its discretion in treating foreign discoverability as “the beginning and end of the inquiry,” as
“foreign discoverability cannot be used, consistent with the language and purpose of § 1782, as such a blunt
instrument”); accord Intel, 542 U.S. at 261 (“While comity and parity concerns may be important as touchstones for
a district court’s exercise of discretion in particular cases, they do not permit our insertion of a generally applicable

                                                            16
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 17 of 26




         Respondents also rely on Kiobel, in which the Second Circuit held that the third Intel factor

weighed against the grant of discovery based upon a finding that the petitioner was “trying to

circumvent the Netherlands’ more restrictive discovery practices.” 895 F.3d at 245. However that

finding derived from a concession by the petitioner’s counsel that ‘“it is hardly possible for a party

to obtain evidence from another party pre-trial’ in the Netherlands.” Id. at 245 n.3. Respondents

here, by contrast, acknowledge that “the Scottish court has indicated it is generally capable of

ordering the document discovery that Petitioner seeks here.” 7 (Resp’s Br. at 27.) Moreover, the

Second Circuit’s holding in Kiobel was based not only on the lack of discovery in the Netherlands

but also on the fact that the documents sought were not discoverable under a confidentiality order

that expressly barred the petitioner from using the documents outside of the context of the earlier

lawsuit in which the protective order was executed. See Kiobel, 895 F.3d at 246–47. Accordingly,

Kiobel does not mandate a different outcome, and indeed Kiobel demonstrates the fact-intensive

nature of the inquiry. Id. at 245 (“[t]he Intel factors are not to be applied mechanically.”). The

Court can identify no misapprehension of the law or the facts in Judge Farrish’s application of the

third Intel factor and therefore will not disturb his exercise of discretion in concluding that it

favored the Petitioner.

         Whether the Discovery Requests Are “Unduly Intrusive or Burdensome”

         “[A] district court evaluating a § 1782 discovery request should assess whether the

discovery sought is overbroad or unduly burdensome by applying the familiar standards of Rule

26 of the Federal Rules of Civil Procedure.” Mees, 793 F.3d at 302. “Rule 45 of the Federal Rules


foreign-discoverability rule into the text of § 1782(a).”). Thus, the foreign discoverability of the evidence is hardly a
controlling consideration but, rather, one factor that Judge Farrish was entitled to weigh in his discretion.
7
 Citing Kidd’s prior representation that Scottish procedure did not prevent him from seeking discovery prior to the
debate, Respondents argue that Kidd is no longer entitled to discovery now that the debate has concluded. (See Resp’s’
Reply at 8). But Judge Farrish’s ruling was not contingent on the status of the debate and as discussed supra, this
Court declines to consider new evidence that was not before Judge Farrish.

                                                          17
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 18 of 26




of Civil Procedure governs depositions of non-parties by subpoena” and also applies in this

context. See Pishevar, 439 F. Supp. 3d at 301. Because ‘“it is far preferable for a district court

to reconcile whatever misgivings it may have about the impact of its participation in the foreign

litigation by issuing a closely tailored discovery order rather than by simply denying relief

outright,’ . . . to the extent a district court finds that a discovery request is overbroad, before

denying the application it should ordinarily consider whether that defect could be cured through a

limited grant of discovery.” Mees, 793 F.3d at 302 (quoting Euromepa, 51 F.3d at 1101.)

Respondents, as the moving party, bore the burden of proving that the subpoenas should be

quashed due to undue burden. See, e.g., Travelers Indem. Co. v. Metro. Life Ins. Co., 228 F.R.D.

111, 113 (D. Conn. 2005). Applying these standards, Judge Farrish rejected each of Respondents’

four arguments regarding the undue burden or intrusion asserted by Respondents, which the Court

addresses in turn.

               “Apex Discovery”

       First, Judge Farrish was not persuaded that Respondents’ positions as high-level corporate

executives rendered the subpoenas unduly burdensome under the so-called apex doctrine. As

Judge Farrish correctly noted, “[c]ourts have granted protective orders for high-level executives

where a party seeking to take a deposition had not yet attempted to obtain information from lower

level executives, where high-level executives plainly had no knowledge of the facts, or where the

deposition was solely sought to harass the executive.” Gen. Star Indem. Co. v. Platinum Indem.

Ltd., 210 F.R.D. 80, 82–83 (S.D.N.Y. 2002) (internal citations omitted). (Ruling at 19.) “In

deciding whether to permit the deposition of a corporate executive, a court must examine the

possibility of harassment and the potential disruption of business.” Id. at 83. Noting that the

quintessential case of improper apex discovery involves an effort to depose a CEO regarding



                                                18
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 19 of 26




ordinary business operations that the CEO knows little about, Judge Farrish found that Petitioner’s

allegations suggested that Reynolds and McCall would be more and not less likely to have

knowledge of the Transaction, given its size and scope. (Ruling at 21–22.) Judge Farrish also

rejected the Respondents’ argument that Petitioner should be precluded from taking Respondents’

depositions until he first deposed Hamish Hector Lawrence Ross (“Ross”) and Jason Smith

(“Smith”), who are the two Lime Rock executives who are named as individual defenders in the

Scottish proceeding (see App. ¶¶ 15–16), as Respondents failed to show that Ross’s and Smith’s

knowledge of the Transaction was coextensive with that of Respondents. (Ruling at 23.)

         Respondents argue in conclusory form that Judge Farrish committed clear error by failing

to consider whether the evidence that Petitioner sought could be obtained from lower-level

employees. Because it is Respondents’ responsibility to prove undue burden on a motion to quash,

see Travelers, 228 F.R.D. at 113, and because Respondents did not support their contention that

other employees might hold relevant information with any evidence, the Court declines to find

Judge Farrish’s ruling on this issue clearly erroneous. 8

         Respondents further argue that Judge Farrish improperly relied on cases where depositions

of corporate executives were sought after “substantial other discovery” had already taken place,

whereas here, Petitioner sought to depose Reynolds and McCall without any discovery to support

his asserted need for their testimony. (Resp’s’ Br. at 36.) As a general matter, the extent of the

discovery undertaken may be relevant to assessing whether the deposition of corporate executives

should be permitted.         However, the case law does not establish that initial discovery is a

prerequisite to substantiate the propriety of a deposition of a corporate executive. In Miller v. Nat’l


8
  At oral argument before Judge Farrish, counsel for Respondents represented that McCall and Reynolds “were not
involved and did not participate in the negotiations of this [T]ransaction,” (see Tr. of May 1, 2020 Motion Hearing at
11:14–16, ECF No. 14) but as Judge Farrish noted, the affidavits submitted in support of Respondents’ Motion to
Quash failed to disavow knowledge of the Transaction.

                                                         19
         Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 20 of 26




Life Ins. Co., No. 3:07-CV-364 (PCD), 2008 WL 11377671 (D. Conn. Mar. 13, 2008), for

example, which Respondents cite, the district court noted an impending discovery deadline,

observed that the plaintiff had placed the corporate executive at issue on his witness list in response

to the defendants’ interrogatories, but ultimately reviewed the allegations in the plaintiff’s

complaint to assess the likely relevancy of the corporate executive’s testimony to the plaintiff’s

claims. See id. at *1–*2. Judge Farrish did not commit clear error in likewise relying upon Kidd’s

allegations as set forth in his Section 1782 application to determine that Respondents’ alleged role

in the Transaction supported the need for their testimony. (See Ruling at 22.)

                Whether Respondents Have Ownership and Control of the Requested Documents

        Judge Farrish next rejected Respondents’ assertions that Kidd’s document requests were

targeted to documents owned or possessed by the Lime Rock entities and not by Respondents

individually and that a subpoena directed toward a corporate executive must be limited to

documents owned or created by that executive in his or her personal capacity when the discovery

at issue concerns a corporate transaction. (Ruling at 23–24.) Judge Farrish correctly held that

these arguments failed insofar as Respondents did not claim to lack the “practical ability” to obtain

the documents. (Id. at 25.) See Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 138 (2d

Cir. 2007) (holding that the phrase “possession, custody, or control” as contained in Fed. R. Civ.

P. 34 has been construed to include instances in which “a party has access and the practical ability

to possess documents not available to the party seeking them.”). Respondents acknowledge that

the Court is bound to apply the Second Circuit’s “practical ability” test while preserving their right

to raise the issue upon further review (Resp’s’ Br. at 32 n.17) and this Court therefore need not

revisit the issue.




                                                  20
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 21 of 26




               Overbreadth

       Federal Rule of Civil Procedure 26 provides in relevant part that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Even where information is

relevant, Rule 26(b)(2)(C)(i)-(iii) authorizes a court to limit otherwise permissible discovery

where, among other things, the discovery sought is ‘unreasonably cumulative,’ the party seeking

the discovery has had ‘ample opportunity’ to obtain the information sought, or ‘the burden or

expense of the proposed discovery outweighs its likely benefit.’” John Wiley & Sons, Inc. v. Book

Dog Books, LLC, 298 F.R.D. 184, 186 (S.D.N.Y. 2014). “Additionally, Rule 26(c)(1) provides

that, where ‘good cause” is demonstrated, the court may forbid discovery ‘to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense.’” Id. Rule 45

likewise permits the Court to quash a subpoena that “subjects a person to undue burden.” Fed. R.

Civ. P. 45(d)(3)(A)(iv).

       “Once the requesting party has made a prima facie showing of relevance, ‘it is up to the

responding party to justify curtailing discovery.’” N. Shore-Long Island Jewish Health Sys., Inc.

v. MultiPlan, Inc., 325 F.R.D. 36, 48 (E.D.N.Y. 2018) (quoting Fireman’s Fund Ins. Co. v. Great

American Ins. Co. of New York, 284 F.R.D. 132, 135 (S.D.N.Y. 2012)). “[T]he objecting party

bears the burden of demonstrating ‘specifically how, despite the broad and liberal construction

afforded the federal discovery rules, each [request] is not relevant or how each question is overly

broad, burdensome or oppressive by submitting affidavits or offering evidence revealing the nature

of the burden.’” Komondy v. Gioco, No. 3:12-CV-250 (CSH), 2015 WL 917867, at *3 (D. Conn.

Mar. 3, 2015) (quoting Sullivan v. StratMar Sys., Inc., 276 F.R.D. 17, 19 (D. Conn. 2011)).

“General and conclusory objections as to relevance, overbreadth, or burden are insufficient to



                                                21
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 22 of 26




exclude discovery of requested information.” John Wiley & Sons, 298 F.R.D. at 186 (quotation

marks and citation omitted).

       Applying these principles, Judge Farrish rejected Respondents’ “general and conclusory”

assertions that the Petitioner’s subpoenas were overbroad and would impose an undue burden

absent an affidavit setting forth facts to substantiate their claims. (Ruling at 26–27.) Respondents

argue that this was clear error because the subpoenas are facially overbroad and thus undue burden

could be established without the need for an affidavit. In granting Respondents’ motion to stay

compliance with the subpoenas pending a ruling on their objections, this Court agreed that courts

can limit discovery based upon a finding of facial overbreadth. (Mem. Re: Order Granting Mot.

to Stay at 8–9, ECF No. 44.) See, e.g., Consolmagno v. Hosp. of St. Raphael Sch. of Nurse

Anesthesia, No. 3:11-CV-00109 (DJS), 2015 WL 13799929, at *4 (D. Conn. Dec. 9, 2015)

(granting in part and denying in part motion to quash based upon, inter alia, document requests

which demonstrated “that the subpoena is overbroad on its face”); Gropper v. David Ellis Real

Estate, L.P., No. 13-CV-2068 (ALC) (JCF), 2014 WL 518234, at *4–*5 (S.D.N.Y. Feb. 10, 2014)

(agreeing with defendant that “many of the plaintiff’s discovery demands are objectionable on

their face” despite the defendant’s failure to offer more than conclusory boilerplate objections, and

issuing protocol for the parties to resolve their dispute).

       The Court further agrees that certain of Petitioner’s document requests are facially

overbroad. For example, Requests Nos. 5, 6, and 7 seek “[a]ll Documents and Communications

concerning or evidencing the official or unofficial control structure for each of” a number of

different Lime Rock and related entities. (See ECF Nos. 11-1, 11-2.) Such requests would sweep

in not only all manner of organizational documents but also “investment management or similar

advisory or sub-advisory agreements” and “offering memoranda or prospectuses” which could



                                                  22
          Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 23 of 26




have nothing to do with the Transaction or P&W’s alleged conflict of interest. (See id. Request

No. 5.) Indeed, some of the requests are of such breadth that they encompass an entirely

unknowable universe of documents.

         That is not to say however that the application should be denied as a result, as Section 1782

does not present an all-or-nothing proposition. See Mees, 793 F.3d at 302 (‘“[I]t is far preferable

for a district court to reconcile whatever misgivings it may have about the impact of its

participation in the foreign litigation by issuing a closely tailored discovery order rather than by

simply denying relief outright’”) (quoting Euromepa, 51 F.3d at 1101). Because overbreadth can

be gleaned from the face of the subpoenas, the Court concludes that Respondents’ objections

should be sustained to the extent that Judge Farrish did not undertake the analysis of whether the

subpoenas duces tecum could be narrowed. 9 See Ahmad Hamad Algosaibi & Bros. Co. v. Standard

Chartered Int’l (USA) Ltd., 785 F. Supp. 2d 434, 439 (S.D.N.Y. 2011) (granting Section 1782

application but holding that “[w]ith respect to the scope of discovery, the Court directs the parties

to first confer in an attempt to agree upon reasonable discovery terms”). But as Judge Farrish

observed, the parties are in the best position to ascertain an appropriately narrowed document

request. Accordingly, the parties are Ordered to meet and confer in a good faith effort to agree

upon a more narrowly tailored discovery order and they shall file a Joint Status Report on or before

October 9, 2020 indicating whether an agreement has been reached. In the absence of an

agreement, the Court will refer this matter back to Judge Farrish to resolve any outstanding

disputes in this regard.


9
  The Court recognizes the difficult situation with which Judge Farrish was presented. As he observed at the motion
hearing, “Nobody has really kind of sketched out to me a good middle ground by which we might follow those Second
Circuit 1782 cases that talk about cabining discovery to control the burden” and accordingly signaled that he was
inclined to issue an “all-or-nothing” ruling, “only because I don’t have a clear picture of a middle ground view.” (Tr.
at 39:16–19, 39:25–40:1–2.) While sympathetic to this dilemma, the Court nonetheless believes that the Court is
obligated to facilitate a process for achieving more tailored discovery requests in light of the subpoenas’ facial
overbreadth.

                                                         23
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 24 of 26




               Privilege

       Respondents also argued that Petitioner’s subpoenas would impose undue burden on

Respondents by requiring them to disclose potentially privileged or confidential materials that

belong to the Lime Rock entities. As Judge Farrish noted, Rule 45 permits the court to quash a

subpoena if compliance would “require[] disclosure of privileged or other protected matter, if no

exception or waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii). (Ruling at 27.) Judge Farrish

further noted that this District’s Local Rules require a party asserting a claim of privilege in

response to a discovery request to serve a privilege log on all parties identifying, inter alia, the

date, author, recipient(s), and subject matter of the allegedly privileged document. D. Conn. L.

Civ. R. 26(e), 45; see also Fed. R. Civ. P. 45(e)(2)(A) (“A person withholding subpoenaed

information under a claim that it is privileged or subject to protection as trial-preparation material

must . . . describe the nature of the withheld documents, communications, or tangible things in a

manner that, without revealing information itself privileged or protected, will enable the parties to

assess the claim”). Because they did not serve a privilege log, Judge Farrish held that Respondents

had failed to carry their burden of establishing that any of the requested documents were privileged.

(Ruling at 27–28.) In their objection Respondents do not refute this omission and instead assert in

conclusory form that “McCall’s documents are highly likely to contain a significant amount of

privileged information” due to his role as Lime Rock’s former general counsel and that documents

tailored to communications involving the Transaction, which will include communications with

outside counsel, “are particularly likely to require intensive privilege review.” (Resp’s’ Br. at 33.)

       Given the undisputed absence of a proffered privilege log, Judge Farrish did not commit

clear error in declining to grant the motion to quash on the basis that the inclusion of privileged

materials exacerbated the burden on the Respondents. See, e.g., Jansson v. Stamford Health, Inc.,



                                                 24
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 25 of 26




312 F. Supp. 3d 289, 299 (D. Conn. 2018), reconsideration denied, No. 3:16-CV-260 (CSH), 2018

WL 2357271 (D. Conn. May 24, 2018) (“A party’s right to assert and succeed upon of a claim of

privilege is conditioned upon its filing ‘an adequately detailed privilege log’”) (quoting United

States v. Constr. Prod. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996)). The result however is

not that the Respondents may no longer assert privilege. To the contrary, as Judge Farrish

recognized, Respondents may still assert claims of privilege by submitting a detailed privilege log

at the time of production if, in fact, records are withheld on this basis consistent with the procedures

set forth in Local Rules 45 and 26(e).

        Finally, Respondents argue that Judge Farrish committed clear error in analyzing the fourth

Intel factor by failing to consider the effect that the subpoenas would have on Respondents as third

parties to the Scottish proceeding. This argument simply repackages the prior argument that

Petitioner should have first pursued other avenues of relief before seeking discovery from

Respondents. (See Resp’s’ Br. at 31–32.) As this Court has already noted, Section 1782 contains

no exhaustion requirement and the Court disagrees that Judge Farrish was obligated to give

controlling weight to whether Petitioner first sought the requested information from the defenders

in the Scottish proceeding.

Conclusion

        For the foregoing reasons, Respondents’ objections are overruled in part and sustained in

part. The parties shall file a Joint Status Report on or before October 9, 2020 indicating whether

an agreement as to the scope of the subpoenas duces tecum has been reached and if such an

agreement has been reached, the scope of that agreement. In the absence of an agreement the Joint

Status Report shall identify the topics or issues on which the parties continue to disagree. The

parties shall further meet and confer on the issue of allocating the costs of production as between



                                                  25
        Case 3:20-cv-00800-KAD Document 56 Filed 09/18/20 Page 26 of 26




them, and shall include in the Joint Status Report any agreement, or remaining dispute, in this

regard. See, e.g., Honda Lease Tr. v. Middlesex Mut. Assur. Co., No. 3:05-CV-1426 (RNC), 2008

WL 349239, at *5 (D. Conn. Feb. 6, 2008) (ordering that if “Third Party Witness has been

subjected to significant expense resulting from inspection and copying of the documents, and he

is unable to reach agreement with plaintiff’s counsel regarding reasonable reimbursement of such

costs, he may move for reimbursement of some or all of those costs”).

       SO ORDERED at Bridgeport, Connecticut, this 18th day of September 2020.



                                            /s/ Kari A. Dooley
                                            KARI A. DOOLEY
                                            UNITED STATES DISTRICT JUDGE




                                              26
